Order filed, May 30, 2013.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00102-CR
                                ____________

                             SAUL PENA, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1315956


                                    ORDER

      The reporter’s record in this case was due April 12, 2013. See Tex. R. App.
P. 35.1.   On April 12, 2013, this court granted Vanessa Owens motion for
extension of time to file the reporter’s record to May 13, 2013. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Vanessa Owens, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM